DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 has been amended.  Claims 2-5 are cancelled.  Claims 1, and 6-8 are pending, and under examination on the merits.  

Response to Amendment
The supplemental amendment by Applicants’ representative Mr. Thomas J. McFarlane on 02/23/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendment to claims 1 obviates the rejection of claims 1 and 6-8.   The rejection to claims 1 and 6-8 is withdrawn.
The rejection of claims 2-5 is moot because the claims have been cancelled.  

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendment to claim 1 by incorporating the limitation of claim 5 and the species disclosed in the examples of the specification overcome the rejection, because the rejected subject matters have been removed.  The rejection to claims 1 and 6-7 are hereby withdrawn.
The rejection to claims 2-4 is moot because the claims have been cancelled.


Reasons for Allowance
	The present invention is drawn to a two-step thermochemical gas reduction process comprising repeatedly cycling a thermal reduction step and a gas reduction step; wherein the thermal reduction step comprises heating a poly-cation oxide under a reduced partial oxygen 0.8Li0.1Ga0.1Ox;  c) (LiMgFeCoNi)Ox; d) (MgAlFeCoNi)Ox;  e) (MgTiMnCoNi)0.75Fe0.25Ox;  f) (MgMnCoNi)0.75Fe0.25Ox; g)  (MgFeCoNiZn)OX; and  h)  (MgFeCoNiCe)OX(CoNi)0.65Fe0.35Ox,  where compositions in parentheses correspond to equimolar concentrations, and where x is an appropriately chosen constant, wherein the gas production step is a water splitting, a CO2 splitting, and a nitrogen oxide reduction.
The closest prior art is US 8,540,962 (“the '962 patent”).  The `962 patent discloses a method of making hydrogen thermal reduction/eater splitting in the presence of a mixture of two metal oxides for the same application exemplified by the chemical reaction, and  a mixture of two metal oxides MFe2O4/m-ZrO2 (M=Fe, Zn, Mn, Ni, Co, Mg) on the support of m-ZrO2 as a support as "MFe2O4/m-ZrO2".  In addition, the '962 patent teaches that following metal oxides can be used: an iron oxide such as Fe3O4, NiFe2O4 and CoFe2O4; an iron oxide containing multi-metal, see col. 7, Ins. 44-50.   However, the '962 patent does not teach the instantly claimed two-step thermochemical gas reduction process wherein the poly-cation oxide is selected from the group consisting of the poly-cation oxides a)-h) of claim 1.  Furthermore, Applicants’ specification disclosed unexpected improvement in hydrogen production yields by using some of the poly-cation oxides disclosed of claim 1, see Figs. 2A-4D.   Therefore, the previously cited references as a whole do not teaches and/or suggest the unexpected improved processes as being claimed.  Accordingly, claims 1, and 6-8 are distict over previously cited references. 
Conclusions
Claims 1, and 6-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731